*414ON REHEARING.
SMITH, P. J.
At the March term, 1903, of this court an opinion was delivered in this cause ordering an affirmance of the judgment of the trial court which was for plaintiff. A motion for a rehearing was later on sustained. At the present term the cause has been reargued.
The defendant’s contention is that the plaintiff’s instruction which told the jury that if the plaintiff at the request of defendant talked up and advertised the Shoemaker land and used efforts to create an interest in said lands as mining lands, and thereby assisted defendant in making sale thereof, then the verdict should be for the plaintiff upon the first count of the petition for such sum as such services were reasonably worth, not to exceed $750.
The petition in substance alleged that the defendant had an. option on 200 acres of mineral land which he desired to sell and employed plaintiff to talk up and advertise said lands as valuable mineral land; to assist defendant in procuring purchasers thereof, and to use his best efforts to create a general public opinion that valuable mines of lead and zinc would bp opened thereon; and for which services the defendant agreed to pay plaintiff a reasonable compensation. There was a further allegation of performance on the part of plaintiff, with which was coupled an allegation that such services were of the reasonable value of $750. The evidence tends to show that plaintiff’s employment was very much as alleged in his petition, but after a rigid analysis of it we have been unable to find that it tends to show the extent of the services performed or the value of them.
It is quite true that the plaintiff, whose business was that of a miner and that of buying and selling mineral lands, testified that he told several people that defendant was going to have a land sale — that he “made *415quite a talk around town;” that lie “took Bob Jeffries out in a hired buggy to the sale” who, with him, took a lot and sunk a shaft thereon down to the limestone, which was from 18 to 20 feet below the surface and then quit. Apart from the praise which plaintiff testified he bestowed upon defendant’s land there is absolutely no evidence of the performance of any service whatsoever under the alleged contract of employment. It does not appear how much time the plaintiff occupied in exploiting the defendant’s mineral lands or the value, if any, of such services. I am unable to discover any rule of law applicable to the facts disclosed by the record and evidence that would entitle plaintiff to a substantial recovery.
In Madison v. Railway, 60 Mo. App. l. c. 609, there was an instruction given to the effect that the jury in estimating the damages might take into consideration the plaintiff’s expense for medicines and surgical treatment. It was criticised on the ground that it authorized the jury to find for expenses for medicines when there was no evidence that any was incurred. In the course of the opinion it was said: “In vain have we searched the record for evidence to justify a submission to the consideration of the jury of this item of damages. The jury had no basis upon which to form an estimate of the damages on that account. Such damages could not he allowed except upon proof. Damages of this kind were susceptible of proof with approximate accuracy and should not have been left to the conjecture of the jury.” This rule as stated in that case was then well established in this State. Duke v. Railway, 99 Mo. 347; Barr v. Kansas City, 105 Mo. 550; Schmitz v. Railway, 46 Mo. App. 380; Rhodes v. Nevada, 47 Mo. App. 499; Culberson v. Railway, 50 Mo. App. 556. And though there seems to have been a slight departure from it in some of the cases since decided, yet we think the most recent of them recognize it as stated by us in Madison v. Railway, supra, as correct. Brake v. Kansas City, 100 *416Mo. App. 611; Mabrey v. Gravel Road Co., 92 Mo. App. 596; Cobb v. Railway, 149 Mo. 609; Slaughter v. Railway, 116 Mo. 269.
As said iu Mabrey v. Gravel Road Co., supra: “There are certain employments and avocations so extensively followed and so intimately blended with the customary life of our people and with every one’s experiences, and certain matters of such common and universal knowledge, that the law wisely declines to exact special proof of them, deeming it expedient to trust rather to the general source of information to which all men have access and by which they are presumed to be informed, since exact proof is unobtainable in any event.” How could a jury composed of men of average intelligence know even the approximate value of such unusual and extraordinary services as those which plaintiff testified he performed for defendant? Certainly, a jury could not be presumed to know what would be their reasonable value. It may be presumed that the services of plaintiff, whose business, as stated, was that of miner and dealer in mining lands, was of greater value than if they had been performed by one having no experience as a miner or dealer in mining properties; but, if so, how much greater? How could a jury without evidence showing not only the nature and extent of the service, but something of its value, determine what would be the reasonable value thereof?
The facts pertaining to the plaintiff’s case do not bring it within the class of cases referred to in the excerpt just quoted. It seems to me that one of the insurmountable difficulties in the way is that, there are no facts bringing the case within any rule under which plaintiff would be entitled to a substantial recovery, whether the action is ex delicto or ex contractu.
The record is barren of proof of any substantial services rendered. It is true the plaintiff testified that he hired a huggy and took one Jeffries with him out to the place of defendant’s lot sales, but it appears that he *417and Jeffries went there to select for themselves a mining lot, which they did select, so that the plaintiff was there on business of his own and not on that of defendant. There was nothing before the jury to justify them in finding that the talk — the puffing and praising of defendant’s land — was of any value whatever. It does not appear to whom he talked or of what. For the jury to fix any value, beyond that which was nominal, for such a performance would be, to say the least of it, but conjectural. McDermott v. Judy, 67 Mo. App. 647; Hamburg v. Railway, Mo. App. 563.
I am inclined to think that in actions ex contractu on quamtum meruit, as here, for services performed, there can be no recovery unless the evidence tends to prove not only the nature of the service, but the reasonable value thereof. McDermott v. Judy, 67 Mo. App. supra; Buschmann v. Bray, 68 Mo. App. 8. My attention has been called to no case where the rule announced in Murray v. Railway, supra, and the other like cases cited by plaintiff, has been applied to a case of this kind. I therefore think it was error to allow the plaintiff to recover, as he did, a substantial amount on the first count of his petition.
The original opinion, and to which this is but sup‘pletory, is adhered to except- in so far as is hereby modified.
Judgment reversed and cause remanded.
All concur.
EINAL^ ORDER.
PER CURIAM. — Now at this day the court having fully considered respondent’s motion for modification of the judgment herein, doth consider and adjudge that the judgment heretofore entered herein be and the same is hereby set aside and for naught held and esteemed.
It is further considered and adjudged by the court *418that the cause of action set up in the first count of the petition be and the same is hereby dismissed and that the judgment of the circuit court of Jasper county rendered on the second and third counts of said petition be affirmed.
It is further considered and adjudged by the court that appellant recover against said respondent the costs and expenses herein incurred and have therefor execution.